DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 15-19, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US PG Pub. No. 2007/0163045), hereinafter referred to as Becker in view of Tallent (US PG Pub. No. 2012/0025992), hereinafter referred to as Tallent.
Regarding Claim 11: Becker discloses a patient support apparatus (20 of Becker) comprising: a frame (22 of Becker), a head section (32 of Becker) coupled to the frame and movable relative to the frame between raised and lowered angular positions (compare at least Figs. 1 and 2 of Becker which show the head in a lowered and raised position), the head section being configured to support at least a portion of a torso of a patient (see at least Figs. 2 and 10 of Becker; Fig. 10 shows a head at a top portion of a bed which looks like that in Fig. 2), a sensor (sensor 62 of Becker) operable to provide a sensor signal indicative of an angular position of the head section, an actuator (48 of Becker) that is operable to move the head section between the raised and lowered angular positions, a controller (44 of Becker) coupled to the sensor and to the actuator, the controller being configured to signal the actuator to move the head section, a head-of-bed angle (HOBA) lockout selector (106 of Becker) coupled to the controller, the HOBA lockout selector having an on state and an off state, wherein the controller is prevented from signaling the actuator to move the head section below a threshold HOBA that is defined at an intermediate position between the raised and lowered angular positions when the HOBA selector is in the on state and wherein the controller is permitted to signal the actuator to move the head section throughout a full range of motion between the raised and lowered angular positions when the HOBA selector is in the off state (see at least paragraphs [0066]-[0067] of Becker which discuss a restricted range being selected), a patient position monitoring system coupled to the controller (bed exit system disclosed in paragraph [0048] coupled to the controller), and a patient control unit (72 of Becker) having a housing and patient inputs on the housing (see inputs 78 of Becker in at least Fig. 11).
Becker does not disclose that the patient control unit includes stay-in-bed indicia that is illuminated when the patient position monitoring system is armed.  
However, Tallent teaches a control unit accessible to the patient (see control unit 32 shown in Fig. 1 as being on the inner side of the side rail of Tallent) comprising a stay-in-bed indicia that is illuminated when the patient position monitoring system is armed (see LED 63 which illuminates indicia 60 when the patient monitoring system is on and the sensitivity level is selected with button 60). The Examiner notes that Tallent does not explicitly state that button 60 is an indicia that means the patient should stay in bed. However, button 60 selects the most sensitive level for the patient monitoring system which alerts a caregiver with such little movement that even sitting up will sound the alarm. At this selected sensitivity for the monitoring system, it is clear that the patient is intended to stay in bed. The Examiner further notes that applicants have not provided a clear definition for what constitutes a “stay-in-bed indicia” so the Examiner applies the broadest reasonable interpretation. 
One having ordinary skill in the art, before the effective filing date, would have found it obvious to add bed exit sensitivity buttons to the controller 72 and program the controller of Becker to accommodate the sensitivity buttons for the predictable results of adding further control to the patient monitoring system as well as communicating the status of the control system to the patient via the controller 72 (see at least Fig. 1 of Tallent). 
Regarding Claim 12: Becker in view of Tallent make obvious the patient support apparatus of claim 11, wherein the sensor comprises at least one of the following: a potentiometer (see at least paragraph [0044] of Becker which talks about potentiometer 62), an inclinometer, a limit switch, or an accelerometer.  
Regarding Claim 15: Becker in view of Tallent make obvious the patient support apparatus of claim 11, wherein the HOBA lockout selector comprises a button or a membrane switch (button 106 in paragraph [0044] of Becker). 
Regarding Claim 16: Becker in view of Tallent make obvious the patient support apparatus of claim 11, wherein the HOBA lockout selector is shown on a touchscreen display (see paragraph [0084] of Becker which states “remote computer 95 includes a touch-sensitive user interface...that allows hospital personnel such as a nurse to…remotely activate features of the patient handling device 20 such as…the bed exit system,  brakes, articulation locks, and the like”.)
Regarding Claim 17: Becker in view of Tallent make obvious the patient support apparatus of claim 11, wherein the HOBA lockout selector is located on a surface of a barrier of the patient support apparatus, the surface facing away from the patient supported on the head section (see control unit 68 as shown in at least Fig. 2 of Becker).  
Regarding Claim 18: Becker in view of Tallent make obvious the patient support apparatus of claim 11, wherein the controller is configured to receive a signal from a remote computer to change the HOBA lockout selector between the on state and the off state (see paragraph [0084] of Becker which states “remote computer 95 includes a touch-sensitive user interface...that allows hospital personnel such as a nurse to…remotely activate features of the patient handling device 20 such as…the bed exit system,  brakes, articulation locks, and the like”.  
Regarding Claim 19: Becker in view of Tallent make obvious the patient support apparatus of claim 11, wherein the threshold HOBA is a fixed value that is stored in a memory associated with the controller (see at least paragraph [0066] which talks about selectable ranges and does not talk about the option to change them which implies ranges that are stored in a memory).  
Regarding Claim 26: Becker in view of Tallent make obvious the patient support apparatus of claim 11. Tallent teaches the bed exit sensitivity panel located above at least some of the patient inputs as shown in Fig. 2. Becker teaches a control panel having room located above some of the patient inputs as shown in at least Figs. 10 and 11. One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to try placing the stay-in-bed indicia located above the patient inputs since there are a finite number of locations on Becker’s controller that would have room for the new inputs and there does not seem to be criticality in the relative position of the bed sensitivity buttons as taught by Tallent.
Regarding Claim 27: Becker in view of Tallent make obvious the patient support apparatus of claim 26, wherein the patient inputs include at least one input for moving the head section (see at least Figs. 10 and 11 of Becker).


Claim(s) 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Tallent further in view of Frondorf et al. (US PG Pub. No. 2007/0143920), hereinafter referred to as Frondorf.
Regarding Claims 13-14: Becker in view of Tallent make obvious the patient support apparatus of claim 11, but do not disclose wherein the sensor is included as a component of the actuator.  
However, Frondorf teaches a linear actuator included as part of the actuator and wherein the linear actuator is an electrical linear actuator (see at least paragraph [0010] of Frondorf.)   
One having ordinary skill in the art, before the effective filing date, would have found it obvious to utilize a linear electric actuator since linear actuators used in raising and lowering elements of hospital beds are old and well known in the art as taught by Frondorf.
Regarding Claim 20: Becker in view of Tallent make obvious the patient support apparatus of claim 11. Becker teaches different options for the head angle ranges but does not explicitly teach wherein the threshold HOBA is selectable between first and second threshold angles.  
However, Frondorf teaches a hospital bed controller having a plurality of predetermined threshold values and being configured to permit selection of one of the plurality of predetermined threshold values as a selected value (see at least paragraph [0042] Frondorf). 
One having ordinary skill in the art, before the effective filing date, would have found it obvious to enable selection of the thresholds by the caregiver for the predictable results of increasing user/caregiver customization.
Regarding Claim 21: Becker in view of Tallent and Frondorf make obvious the patient support apparatus of claim 20, wherein the threshold HOBA is selectable using a graphical caregiver interface of the patient support apparatus (see at least paragraph [0042] of Frondorf).  

Claim(s) 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Tallent further in view of Connel et al. (US PG Pub. No. 2013/0318720), hereinafter referred to as Connell.
Regarding Claims 22-24: Becker in view of Tallent make obvious the patient support apparatus of claim 11, but do not explicitly disclose wherein the HOBA lockout selector includes a visual indicator to indicate whether the HOBA lockout selector is in the on state or the off state or wherein the visual indicator comprises a light or light emitting diode.  
However, Connell teaches a hospital bed having features which can be locked out and visual indications such as illuminated or flashing LEDs which indicate if any of the lockouts are activated (see at least paragraph [0104] of Connell).
One having ordinary skill in the art, before the effective filing date, would have found it obvious to include visual indications to show a user that the lockout is activated for the predictable results of communicating a state of the hospital bed to the caregiver.
Regarding Claim 25: Becker in view of Tallent and Connell make obvious the patient support apparatus of claim 22, wherein the light is illuminated when the HOBA lockout selector is in the on state and the light is off when the HOBA lockout selector is in the off state (see paragraph [0104] of Connell).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619